UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6070


MICHAEL NOLAN,

                 Plaintiff – Appellant,

          v.

MATTHEW HAMIDULLAH; M. L. RIVERA; KATHRYN MACK; RAY HOLT;
HARRELL WATTS; ALBERTO R. GONZALEZ; HARLEY G. LAPPIN;
UNITED STATES OF AMERICA; BUREAU OF PRISONS, THE; JOHN DOE;
MICHAEL B. MUKASEY,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Joseph F. Anderson, Jr., District
Judge. (4:07-cv-01141-JFA)


Submitted:   October 13, 2011              Decided:   October 20, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Ashley Twombley, TWENGE & TWOMBLEY, Port Royal, South
Carolina, for Appellant. Barbara Murcier Bowens, Assistant
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael        Nolan   appeals     four        orders     of    the    district

court, challenging the district court’s determinations that the

Federal    Bureau     of    Prisons     (“BOP”)       has       substantially      complied

with a settlement agreement between the parties, finding all

pending motions to be moot, and denying Nolan’s motions to alter

or amend the judgment.             We review a district court’s decision

regarding enforcement of a settlement agreement for abuse of

discretion.        Williams v. Prof’l Transp., Inc., 388 F.3d 127, 131

(4th Cir. 2004).         We also review the denial of a Fed. R. Civ. P.

59(e)     motion    to     alter   or    amend        a     judgment       for    abuse   of

discretion.        Sloas v. CSX Transp. Inc., 616 F.3d 380, 388 (4th

Cir. 2010).         Having reviewed the district court’s orders, and

finding no abuse of discretion, we affirm the decisions of the

district court.          Accordingly, we deny Nolan’s motion to appoint

counsel    and     affirm    the   judgment      of       the    district     court.      We

dispense     with     oral    argument       because            the   facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                           2